EXHIBIT 10.9

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”), dated as of February 25, 2013 (the
“Effective Date”), is made by and between Neurotrope BioScience, Inc., a
Delaware corporation (the “Company”), and James S. New, a resident of the State
of Florida (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive, and the Executive wishes
to be employed by the Company, on the terms and conditions set forth herein; and

 

WHEREAS, the Company and the Executive desire to enter into this Agreement to
set forth the terms and conditions of the employment relationship between the
Company and the Executive.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.

 

1.           Nature of Employment.

 

(a)        Employment. The Company hereby engages the Executive, effective as of
the Effective Date (as defined in that certain Technology License and Services
Agreement, dated as of October 31, 2012, by and between the Company, on the one
hand, and Blanchette Rockefeller Neurosciences Institute (“BRNI”) and NRV II,
LLC, on the other hand (the “License Agreement”)), as a full-time employee to
hold the office of President and Chief Executive Officer for the Employment
Period (as defined below), and the Executive accepts such employment, on the
terms and conditions set forth in this Agreement. Throughout the Employment
Period the Executive shall report to, and shall be subject to the direction of,
the Company’s Board of Directors (the “Board”) and shall perform and discharge
well and faithfully the duties that the Board may assign to him from time to
time (consistent with the position of President and Chief Executive Officer) in
connection with the conduct of the Company’s business. If the Executive is
elected or appointed a director of the Company or any subsidiary thereof during
the Employment Period, the Executive will serve in such capacity without
additional compensation, unless otherwise specified.

 

(b)        Obligations. Throughout the Employment Period, the Executive shall
devote the Executive’s full employment energies, interests, abilities and time
to the performance of the Executive’s duties and shall not render to others any
service of any kind for compensation, unless the Executive receives written
consent of the Board. Notwithstanding the foregoing, Executive may (i) serve on
civic or charitable boards or committees, (ii) deliver lectures, (iii) fulfill
speaking engagements, (iv) teach at educational institutions, and (v) manage
personal investments; provided that such activities do not individually or in
the aggregate interfere with the performance of Executive’s duties under this
Agreement. Subject to the prior written consent of the Board, Executive may also
serve as a director of any company or business that does not compete with the
Company provided that such activities do not individually or in the aggregate
interfere with the performance of Executive’s duties under this Agreement.

 

 

 

 

2.           Term and Termination of Employment.

 

(a)        Term. Subject to prior termination in accordance with this Article 2,
the term of this Agreement shall commence on the Effective Date and such term
shall continue for four (4) years following the Effective Date (as defined in
the License Agreement) (such four (4) year period, the “Employment Period”).

 

(b)        Termination by Company with Cause.

 

(1)        During the Employment Period, the Company may terminate Executive’s
employment (and this Agreement) at any time for Cause (as defined below).

 

(2)        As used herein, the term “Cause” shall mean: (i) any material breach
of this Agreement by the Executive; (ii) any willful or gross neglect by the
Executive of his duties and responsibilities hereunder; (iii) any fraud,
criminal misconduct, breach of fiduciary duty, dishonesty, gross negligence or
willful misconduct by the Executive in connection with the performance of his
duties and responsibilities hereunder; (iv) the intoxication of Executive or
Executive being under the influence of illegal or illegally obtained drugs
during business hours or while on call, or Executive’s habitual drunkenness or
addiction to drugs (provided that this shall not restrict the Executive from
taking physician-prescribed medication in accordance with the applicable
prescription); (v) the commission by the Executive of any (A) felony or (B)
crime or act of moral turpitude; (vi) any action by the Executive that may
materially impair or damage the reputation of the Company; (vii) insubordinate
disregard of any lawful direction given to the Executive by the Board; or (viii)
failure or refusal to comply with the Company's policies and procedures.

 

(3)        Upon termination by Company for Cause during the Employment Period,
Executive shall be entitled only to accrued and unpaid Salary (as defined below)
through the date of termination and payment for any unused vacation or leave
accrued through the date of termination of employment (“For Cause
Compensation”).

 

(c)        Termination by Company without Cause or by Executive for Good Reason.

 

(1)        During the Employment Period, the Company may terminate Executive’s
employment (and this Agreement) at any time without Cause and the Executive may
resign for Good Reason (as defined below).

 

(2)        In the event that during the Employment Period, the Company
terminates Executive’s employment without Cause or the Executive resigns his
employment for Good Reason (as defined below), then Executive shall be entitled
to the following (“Good Reason Compensation”): (i) severance in a lump sum equal
to one (1) year’s Salary to be paid to Executive twenty-one (21) days after the
date of such termination or resignation, as applicable (or such later date as
may be necessary to avoid any adverse tax consequences under Section 409(A) of
the Internal Revenue Code) and payment for any unused vacation or leave accrued
but unused through the date of termination or resignation, as applicable; and
(ii) in the event the Executive elects to continue coverage for himself and his
family under the Company’s health insurance plan pursuant to COBRA (or, if the
Company has not yet adopted such a plan, then under his individual family health
insurance plan pursuant to Section 3(d)), the Company shall pay for such health
insurance for a period of one (1) year from the date of termination or
resignation, as applicable (or until such earlier date as Executive discontinues
COBRA coverage), provided that such payment shall not exceed the amounts paid or
payable by the Company for Executive’s health insurance plan during the twelve
(12) month period immediately preceding such termination or resignation (and
Executive shall be responsible for the payment of all amounts in excess thereof
with respect to such health insurance plan).

 

2

 

 

(3)        As used herein, the term “Good Reason” shall mean the happening of
any of the following events:

 

(i)the material diminution of Executive’s title, duties or responsibilities with
the Company;

 

(ii)the Company’s material breach of any of its obligations under this
Agreement; provided however, that the Executive shall have given Company written
notice of any such ground(s) for Good Reason set forth in the foregoing clauses
(i), (ii) or (iii), and Company shall have failed to cure such ground(s) (if
curable) within twenty- one (21) days after the date of such notice. If the
ground(s) for Good Reason is cured in all material respects within the twenty-
one (21) day period, it shall be deemed for all purposes that such ground(s) for
Good Reason has not occurred; or

 

(iii)the Company’s election to repurchase any portion of Executive’s unvested
equity pursuant to Section 6B of that certain Common Stock Purchase Agreement by
and among the Company, the Executive and Northlea Partners LLLP (the “Common
Stock Purchase Agreement”).

 

(d)         Termination by Executive (Resignation).

 

(1)        At any time during the Employment Period, Executive may terminate his
employment (and this Agreement) without Good Reason by giving not less than
thirty (30) days prior written notice of such termination to Company.

 

(2)        In the event Executive voluntarily terminates his employment without
Good Reason at any time during the Employment Period, Executive shall be
entitled only to the compensation and benefits set forth in Section 2(b) of this
Agreement; provided, Executive’s right to any equity will be governed by the
Common Stock Purchase Agreement.

 

(e)         Termination of Employment by Reason of Death or Disability. If
Executive shall die or become permanently disabled such that he cannot perform
his duties or responsibilities during the Employment Period as required under
this Agreement, this Agreement shall terminate automatically as of the date of
death or disability, and Company shall pay and/or deliver to Executive’s legal
representative the compensation and benefits under Section 2(b), which would
otherwise be payable to Executive up to the end of the month in which death or
disability occurs.

 

3

 

 



(f)         Termination Prior to the Employment Period. This Agreement shall
automatically and immediately terminate upon any termination of (i) that certain
Independent Contractor Agreement by and between the Company and Execute, dated
as of the Effective Date (the “Independent Contractor Agreement”) or (ii) prior
to the commencement of the Employment Period, the License Agreement. In the
event that, other than during the Employment Period, the Executive’s employment
(and this Agreement) is terminated pursuant to this Article 2 or Executive
resigns pursuant to this Article 2, Executive shall not be entitled to any
compensation or benefits under this Agreement.

 

(g)        Other Benefits. Except as otherwise expressly provided herein, (i)
Executive shall not be entitled to any other salary, bonuses, employee benefits
or compensation from the Company after the date of termination or expiration of
this Agreement or resignation of the Executive and (ii) all of Executive's
rights to salary, bonuses, employee benefits and other compensation hereunder
which would have accrued or become payable after the date of termination or
expiration of this Agreement or resignation of Executive shall cease and be
forfeited as of such date, other than those expressly required under applicable
law.

 

3.           Compensation and Benefits.

 

(a)        Prior to the Employment Period. Prior to the commencement of the
Employment Period, Executive shall not be considered an employee of the Company
and Executive shall not be entitled to any salary, reimbursements, vacation days
or other compensation or benefits.

 

(b)         Salary. During the Employment Period, Executive shall receive an
initial annual salary in the amount of two hundred fifty thousand dollars
($250,000) which shall be payable in periodic installments in accordance with
the standard payroll practices of the Company in effect from time to time
(“Salary”), and shall be prorated during the year in which the Employment Period
commences. Beginning on the later of (i) the second anniversary of the
commencement of the Employment Period, and (ii) the closing of the B Round
Financing (as defined in the License Agreement) (such date hereinafter referred
to as the “Salary Increase Date”), the Salary shall be increased to three
hundred thousand dollars ($300,000).

 

(c)        Bonus. In addition to the Salary, the Executive shall be entitled to
receive an annual guaranteed cash bonus (“Bonus”) equal to: (i) fifty thousand
dollars ($50,000) per annum for all periods during the Employment Period but
prior to the Salary Increase Date; and (ii) one hundred thousand dollars
($100,000) per annum for all periods after the Salary Increase Date. The Bonus
shall be paid not later than each anniversary of the date of the commencement of
the Employment Period and shall be prorated between the foregoing amounts during
the year in which the Salary Increase Date occurs.

 

(d)       Fringe Benefits. The Company shall also make available to the
Executive, throughout the Employment Period, such benefits and perquisites as
are generally provided by the Company to its executives; provided, however, that
nothing herein contained shall be deemed to require the Company to adopt or
maintain any particular plan or policy. In addition, during the Employment
Period and prior to such time as the Company implements a group health insurance
plan for its employees, the Company shall reimburse Executive for the cost of
family and Blue Shield of Florida, up to a maximum of one thousand two hundred
fifty four dollars ($1,254) per month, and the Company shall pay Executive a
gross-up with respect to taxes actually paid by Executive with respect to such
reimbursement that are evidenced by written documentation provided to the
Company.

 

4

 

 

(e)        Expenses. During the Employment Period, the Company shall reimburse
the Executive, upon presentment by the Executive to the Company of appropriate
receipts and vouchers therefor, for any reasonable out-of-pocket business
expenses incurred by the Executive in connection with the performance of his
duties and responsibilities hereunder. Without limiting the generality of the
foregoing, it is expressly agreed that the Company shall reimburse Executive for
business-class air travel on all international flights he takes in the
performance of his duties hereunder during the Employment Period.

 

(f)        Reimbursement of Legal Fees. Promptly following the commencement of
the Employment Period, the Company shall reimburse the Executive for legal fees
he has incurred in connection with the negotiation and drafting of this
Agreement and the Common Stock Purchase Agreement, provided that the maximum
amount of such reimbursement shall be ten thousand dollars ($10,000).

 

(g)       D&O Insurance. As soon as possible following the commencement of the
Employment Period (but in no event more than ninety (90) days thereafter), the
Company shall, subject to applicable law, acquire and maintain D&O insurance in
favor of each officer of the Company (including Executive) and each member of
the Board, with coverage of at least twelve million dollars ($12,000,000).

 

4.           Vacation, Personal Days and Sick Days.

 

During the Employment Period, the Executive will be entitled to holidays,
personal days and sick days in accordance with the Company’s standard policies
and procedures in effect from time to time. The Executive will also be entitled
to four (4) weeks of paid vacation during each rolling twelve (12) month period
following the date of the commencement of the Employment Period.

 

5.           Nondisclosure of Confidential and Proprietary Information.

 

(a)        Obligation to Maintain Confidentiality. The Executive acknowledges
that during the term of the Employment Period, Executive will have access to and
possession of trade secrets, confidential information, and proprietary
information (collectively, as defined more extensively below, “Confidential
Information”) of the Company, its parents, subsidiaries, and affiliates and its
and their respective customers, suppliers, manufacturers, collaborators,
partners, clients, licensors, licensees, and other business relations. The
Executive recognizes and acknowledges that this Confidential Information is
valuable, special, and unique to the Company’s business, and that access thereto
and knowledge thereof are essential to the performance of the Executive’s duties
and responsibilities to the Company. During the Employment Period and
thereafter, Executive will keep secret and will not use or disclose to any
person or entity other than the Company, in any fashion or for any purpose
whatsoever, any Confidential Information relating to the Company, its parents,
subsidiaries, affiliates, or its or their respective customers, suppliers,
manufacturers, collaborators, partners, clients, licensors, licensees, and other
business relations, except at the request of the Company. Executive will use no
less than a reasonable standard of care to prevent disclosing to third parties
any Confidential Information.

 

5

 

 

(b)        Definition. The term “Confidential Information” shall mean trade
secrets, confidential data and confidential information relating to the business
of the Company, its parents, subsidiaries, or affiliates or its or their
respective customers, suppliers, manufacturers, collaborators, partners,
clients, licensors, licensees, and other business relations, that is or has been
disclosed to Executive or of which Executive became aware as a consequence of or
through Executive’s employment with the Company and that has value to the
Company and is not generally known to the competitors of the Company and
includes but is not limited to information (including in written form, in
digital form, in graphic form, in electronically stored form, or in oral
transmission or memorization) concerning the Company’s business or operations
plans, strategies, portfolio, prospects or objectives, structure, products,
product development, technology, distribution, sales, services, support and
marketing plans, practices, and operations, research and development, financial
records and information, and Inventions (as defined below).

 

(c)        Third Party Information. The Executive further recognizes that the
Company has received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company's part to maintain the confidentiality of such information
and to use it only for certain limited purposes. During the Employment Period
and thereafter, Executive will hold Third Party Information in the strictest
confidence and will not disclose Third Party Information to anyone (other than
Company personnel who need to know such information in connection with their
work for the Company) or use Third Party Information, except in connection with
Executive’s duties and responsibilities required under this Agreement for the
Company, unless expressly authorized by the Company in writing.

 

(d)        Treatment and Ownership of Confidential Information. The Executive
shall store and maintain all Confidential Information in a secure place. On the
termination or expiration of the Employment Period, Executive shall, at the
Company’s option, promptly deliver to the Company or destroy all records, data,
information, and other documents, in any form or medium, produced or acquired by
Executive during the Employment Period, and all copies thereof. Such material at
all times will remain the exclusive property of the Company, unless otherwise
agreed to in writing by the Company. Upon termination or expiration of the
Employment Period, Executive shall make no further use of any Confidential
Information on his or his own behalf or on behalf of any other person or entity
other than the Company.

 

(e)        Use of Information of Prior Employers. At no time will Executive
improperly use or disclose any confidential information or trade secrets, if
any, of any former employer or any other person to whom Executive has an
obligation of confidentiality, or bring onto the premises of the Company any
unpublished documents or any property belonging to any former employer or any
other person to whom Executive has an obligation of confidentiality unless
consented to in writing by that former employer or person.

 

6

 

 

6.           Assignment of Inventions and Intellectual Property.

 

(a)        Developments. The term “Developments” shall mean information,
materials, systems, processes, formulae, formulations, compositions, biomarkers,
functional specifications, technology, computer software (including source code,
executable code, pseudocode, algorithms, firmware, interfaces, data, databases,
and documentation), programs and displays, know-how (including all biological,
chemical, pharmacological, toxicological, clinical, manufacturing assay and
related data), ideas, works of authorship, creations, manuscripts, innovations,
apparati, methods, protocols, reports, improvements, discoveries, inventions,
developments, designs, techniques, marketing plans, strategies, forecasts, new
and proposed products and technologies, unpublished financial statements and
financial information, business plans, budgets, projections, licenses, prices,
costs, training methods and materials, sales prospects, and customer, supplier,
manufacturer, collaborator, partner, client, licensor, licensee or other
business relation lists and any other work product, together with (i) all causes
of action for past, present or future infringement, misappropriation or
violation of any of the foregoing and (ii) all goodwill in connection with any
of the foregoing.

 

(b)        Ownership of Developments. In consideration of Executive’s
employment, Executive expressly acknowledges and agrees that the Company shall
have exclusive, unlimited ownership rights to all Developments created,
prepared, derived or developed in connection with, or arising from, Executive’s
employment relationship with the Company (whether solely or jointly with others,
whether original or considered enhancements, improvements or modifications,
whether or not completed, (whether on or after the Effective Date), and whether
or not protectable as trade secrets or confidential information, service marks
or trademarks, or patent, copyright, mask work or any other intellectual
industrial or other form of property protection or proprietary rights)
(“Inventions”). Executive further expressly acknowledges and agrees that all
such Inventions shall be deemed made in the course and scope of Executive’s
employment with the Company and shall belong exclusively to the Company, with
the Company having the sole right to obtain, hold and renew, in its own name and
for its own benefit, all registrations and other protections that may be
available by contract, license, law, equity and/or regulation. Any copyrightable
Invention shall be deemed a "work made for hire" under the copyright laws of the
United States (17 U.S.C. 101 et seq.), and the Company shall own all rights
therein. To the extent that exclusive title or ownership rights in any
Inventions do not originally vest in the Company as contemplated, Executive
hereby irrevocably assigns, transfers and conveys (and shall assign, transfer
and convey in the future) to the Company all right, title and interest in and to
such Inventions (including all intellectual property and other rights therein
and thereto); provided, however, that the foregoing assignment shall not apply
to any Invention that Executive developed entirely on his own time without using
the equipment, supplies, facilities or Confidential Information of the Company,
unless such Invention (i) relates at the time of conception or reduction to
practice to the Company’s business or actual or demonstrably anticipated
research or development, or (ii) results from any work performed by Executive
for the Company. Executive shall give the Company all reasonable assistance and
shall execute all documents reasonably necessary to assist and enable the
Company to perfect, preserve, enforce, register and record its rights with
respect to any Invention.

 

7

 

 

7.           Disclosure of Inventions and Developments.

 

(a)        Disclosure. Executive shall promptly disclose Inventions to the Board
and shall perform all actions reasonably requested by the Board (whether during
or after the Employment Period) to establish and confirm the Company's ownership
(including the execution of assignments, consents, powers of attorney, and other
instruments).

 

(b)        Pre-Existing Developments. Executive hereby represents and warrants
to the Company that Exhibit A to this Agreement lists any and all Developments
that (i) are owned by Executive or were created, prepared, derived or developed
by Executive (whether solely or jointly with others) prior to the Effective
Date, and (ii) relate to the Company’s actual or anticipated business, research
or development or products or services (“Pre-Existing Developments”). Executive
will not use in connection with his employment with the Company (including in
any products or services of the Company), or provide to the Company, any Pre-
Existing Developments, without the prior written consent of the Board. To the
extent that Executive uses any Pre-Existing Developments in connection with his
employment with the Company (including in any products or services of the
Company), or provides to the Company any Pre-Existing Developments, Executive
hereby grants to the Company a perpetual, irrevocable, transferable, worldwide,
fully paid up, royalty-free license, with the right to sublicense, to make, have
made, reproduce, copy, sell, offer for sale, import, export, display, perform
and prepare derivative works of, such Pre-Existing Developments.

 

8.           Return of Company Property.

 

Promptly following the termination or expiration of the Employment Period, the
Executive will deliver to the Company (and will not keep in his possession,
recreate or deliver to anyone else) any and all devices, records, recordings,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, computer materials, equipment, other
documents or property, together with all copies thereof (in whatever medium
recorded), belonging to the Company, its successors or assigns. The Executive
expressly acknowledges and agrees that any property situated on the Company's
premises and owned by the Company (including computer disks and other digital,
analog or hard copy storage media, filing cabinets or other work areas) is
subject to inspection by Company personnel at any time with or without notice.

 

9.           Legal and Equitable Remedies.

 

Because the Executive's services are personal and unique and because the
Executive may have access to, and become acquainted with, Confidential
Information and Developments of the Company (including Inventions), Executive
expressly acknowledges and agrees that (i) a breach or threatened breach of any
of Articles 5, 6, 7, 8 or 10 by the Executive would result in irreparable harm
for which money damages would be an inadequate remedy, and (ii) the Company will
have the right to enforce Articles 5, 6, 7, 8 and 10 and any of their provisions
by injunction, restraining order, specific performance or other injunction
relief, without posting a bond or other security, and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement. The Company’s remedies under this Article 9 are not exclusive and
shall not prejudice or prohibit any other rights or remedies under this
Agreement or otherwise.

 

8

 

 

10.         Non-Disparagement, Non-Competition and Non-Solicitation.

 

(a)        Non-Disparagement. So long as Executive is an employee of the Company
and for a period of twelve (12) months thereafter, he shall not directly or
indirectly through another person or entity make any negative or disparaging
statements or communications regarding the Company.

 

(b)        Non-Competition and Non-Solicitation. Executive expressly
acknowledges and agrees that during the course of his employment with the
Company pursuant to this Agreement, he has and will become familiar with
Confidential Information and Developments of the Company (including Inventions)
and that his services will be of special, unique and extraordinary value to the
Company. Therefore, Executive agrees that:

 

(1)        Non-Competition. Until twelve (12) months after Executive is no
longer an employee of the Company, Executive shall not, within the United
States, or any other country, state or territory in which the Company conducts
or plans to conduct business at the time of the expiration or termination of the
Employment Period, directly or indirectly own, manage, control, participate in,
consult with, render services for, or in any manner engage in, any business
relating to any of the Licensed Technology (as defined in the License Agreement)
or any of the diseases, disorders or dysfunctions set forth on Exhibit B or any
neurodegenerative diseases, disorders or dysfunctions related thereto (the
“Restricted Business”); provided, however, that (i) Executive may own, directly
or indirectly, solely as an investment, publicly traded securities of any entity
if Executive (A) is not a controlling person with respect to such entity and (B)
does not, directly or indirectly, own two percent (2%) or more of any class of
the securities of such entity; and (ii) this Section 10(b)(1) shall not prevent
Executive from rendering services for an entity that engages in businesses that
are both related and unrelated to the Restricted Business, provided that
Executive does not directly or indirectly render any services relating to the
Restricted Business.

 

(2)        Non-Solicitation. For so long that Executive is an employee of the
Company and for a period of twenty-four (24) months thereafter, Executive shall
not directly or indirectly through another entity (i) induce or attempt to
induce an employee of, or consultant to, the Company (each such employee or
consultant, a “Restricted Employee”) to leave the employ of, or to stop
rendering services to, the Company or in any way interfere with the relationship
between the Company and any Restricted Employee, (ii) hire any person who was a
Restricted Employee of the Company at any time during the Employment Period,
(iii) induce or attempt to induce any customer, supplier, manufacturer,
collaborator, partner, client, licensor, licensee or other business relation of
the Company to cease doing business with the Company or in any way interfere
with the relationship between any such any customer, supplier, manufacturer,
collaborator, partner, client, licensor, licensee or other business relation of
the Company, or (iv) directly or indirectly acquire or attempt to acquire an
interest in any business relating to the business of the Company and with which
any of the Company has entertained discussions or has requested and received
information relating to the acquisition of such business by the Company in the
eighteen (18) month period immediately preceding the date on which Executive
ceases to be an employee of the Company; provided, however, that Executive may
own, directly or indirectly, solely as an investment, publicly traded securities
of any entity if Executive (A) is not a controlling person with respect to such
entity and (B) does not, directly or indirectly, own two percent (2%) or more of
any class of the securities of such entity.

 

9

 

 

(3)        Enforcement. Executive expressly acknowledges and agrees that the
services to be rendered under the provisions of this Agreement are of a unique
nature and that it would be difficult or impossible to replace such services.
If, at the time of enforcement of this Article 10, a court holds that the
restrictions stated herein are unreasonable under circumstances then existing,
the parties hereto agree that the maximum duration, scope or geographic area
reasonable under such circumstances shall be substituted for the stated period,
scope or area and that the court shall be allowed to revise the restrictions
contained herein to cover the maximum duration, scope and area permitted by law.
In addition, in the event of a breach or violation by Executive of this Article
10, the time periods referenced in this Article 10 shall be automatically
extended by the amount of time between the initial occurrence of the breach or
violation and when such breach or violation has been duly cured.

 

(4)        Additional Acknowledgments. Executive expressly acknowledges and
agrees that the provisions of this Article 10 are in consideration of (i)
employment with the Company and (ii) additional good and valuable consideration
as set forth in this Agreement. In addition, Executive expressly acknowledges
and agrees (A) that the restrictions contained in this Article 10 do not
preclude Executive from earning a livelihood, (B) that the potential harm to the
Company of the non-enforcement of this Article 10 outweighs any potential harm
to Executive of its enforcement by injunction or otherwise, (C) that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of Confidential
Information and Developments of the Company (including Inventions) now existing
or to be developed in the future, and (D) that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, time period and
geographic area.

 

11.         Notices.

 

Any notice of communication permitted or required by this Agreement shall be in
writing and shall be effective from the date delivered personally or sent via
overnight courier or certified mail, return receipt requested:

 

If to the Company:

 

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attn: Neurotrope BioScience, Inc. c/o William Singer, Secretary

Fax: 312-862-2200

 

10

 

 

Copy to (which shall not constitute notice):

 

Steptoe & Johnson

P.O. Box 1616

Morgantown, WV 26507-1616

Attn: Tom Vorbach

Fax: (304) 598-8116

 

If to the Executive:

 

James S. New

10732 Hawk’s Vista St.

Plantation, FL 33324

 

Copy to (which shall not constitute notice):

 

Kaiser Saurborn & Mair, P.C.

111 Broadway, 18th Floor

New York, New York 10006

Attn: David N. Mair, Esq.

 

12.         General.

 

(a)        Waiver. No waiver by either party to this Agreement of any breach of
this Agreement will be a waiver of any preceding or subsequent breach. No waiver
by either party to this Agreement of any right under this Agreement will be
construed as a waiver of any other right. The parties will not be required to
give notice to enforce strict adherence to all terms of this Agreement.

 

(b)        Successors and Assigns. Neither this Agreement nor any of the
Executive’s rights, powers, duties, or obligations hereunder may be assigned by
the Executive. This Agreement shall be binding upon and inure to the benefit of
Executive and Executive’s heirs and legal representatives and the Company and
its successors. Successors of the Company shall include, without limitation, any
company or companies acquiring, directly or indirectly, all or substantially all
of the assets of the Company, whether by merger, consolidation, purchase, lease
or otherwise, and successor shall thereafter be deemed the “Company” for the
purpose hereof.

 

(c)        No Strict Construction; Descriptive Headings; Interpretation. The
captions and Article and Section headings used in this Agreement are for
convenience of reference only, and will not affect the construction or
interpretation of this Agreement or any of the provisions hereof.

 

11

 

 

(d)        Choice of Law; Venue. The validity and construction of this Agreement
or any of its provisions will be governed by, and constructed in accordance
with, the laws of the State of Delaware without regard to its conflicts of law.
Executive hereby irrevocably submits to the exclusive jurisdiction of the courts
of the United States of America located in the State of Delaware, for the
purposes of any action or lawsuit arising out of this Agreement. Executive
expressly acknowledges and agrees that service of any process, summons, notice,
or document by personal delivery, by registered mail, or by a recognized
international express delivery service to Executive’s address set forth in
Article 11 shall be effective service of process for any action or lawsuit in
the applicable court with respect to any matters to which it has submitted to
jurisdiction in this Section 12(d). Executive irrevocably and unconditionally
waives any objection to the laying of venue of any action or lawsuit arising out
of this Agreement in such court, and hereby and thereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action or lawsuit brought in any such court has been brought in an
inconvenient forum.

 

(e)        Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed to be an original hereof, but all of which together will
constitute one and the same instrument.

 

(f)        Complete Agreement. This Agreement constitutes the sole and entire
agreement and understanding between the parties hereto as to the subject matter
hereof, and supersedes all prior discussions, agreements and understandings of
every kind and nature between them as to such subject matter. Any modification
to this Agreement must be in writing and must be signed by both parties.

 

(g)        No Third Party Beneficiaries. This Agreement is intended for the sole
and exclusive benefit of the parties hereto and their respective heirs,
executors, administrators, personal representatives, successors and permitted
assigns, and no other person or entity will have any right to rely on this
Agreement or to claim or derive any benefit herefrom absent the express written
consent of the party to be charged with such reliance or benefit.

 

(h)        Severability. If any provision of this Agreement is held invalid or
unenforceable, either in its entirety or by virtue of its scope or application
to given circumstances, such provision will thereupon be deemed modified only to
the extent necessary to render same valid, or not applicable to given
circumstances, or excised from this Agreement, as the situation may require; and
this Agreement will be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein, as the case may be.

 

(i)        Executive’s Acknowledgements. Executive hereby expressly acknowledges
and represents that (i) he has consulted with independent legal counsel
regarding his rights and obligations under this Agreement, and (ii) that the
agreements herein are reasonable and necessary for the protection of the
Executive and the Company and are an essential inducement to the Company to
enter into this Agreement.

 

(j)        Survival. Article 2 and Articles 5 through 12 shall survive the
termination or expiration of the Executive’s employment and the assignment of
this Agreement by the Company to any successor in interest or other assignee.

 

The Executive has read this Agreement carefully and fully understands its terms.

 

12

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first set forth above.

 

  Neurotrope BioScience, Inc.               By: /s/ William Singer     Name:
William Singer     Title: Secretary                     /s/ James S. New    
James S. New        

 

 

[Signature Page -Employment Agreement]

 

 

 

 

Exhibit A

 

Pre-Existing Developments

 

 

 

 

Exhibit B

 

•Pick’s disease

•Frontal lobe dementia

•Lewy Body disease

•Parkinson’s disease

•Stroke (infarctive and hemorrhagic)

•Head trauma

•Mental retardation (including Fragile X and autism spectrum disorders)

•Depression

•Huntington’s Chorea

•Alcoholic brain degeneration (a/k/a Wernicke-Korsakoff syndrome)

•Diseases, disorders and dysfunctions relating to attention and (including Post
Traumatic Stress Disorder)

•Diseases, disorders and dysfunctions relating to memory (including those
resulting from cardiopulmonary bypass or post-operative general amnesia and
ischemia)

 

 

 

